DETAILED ACTION
Response to Amendment

Notice of Pre-AIA  or AIA  Status
1.        The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.        In an amendment dated, March 15, 2022, claims 1, 10 and 11 are amended. Currently claims 1-19 are pending.

Response to Arguments
3.         Applicant’s arguments with respect to claim(s) 1, 10 and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
As shown below in the rejection newly found prior art Cho et al discloses HMD wherein at list one virtual image displayed on HMD screen can be fixed to particular area of the screen and moves with changing POV of the user and in another mode said virtual image would not be pinned/fixed on a given location of the HMD screen thus as the POV of the user changes the location of virtual image also changes.
4.          Furthermore, in the interest of expediting prosecution but not relied upon prior art Maciocci et al (2012/0249741) discloses [0073] For example, a virtual object 14 may resemble a flat screen television and may be connected to or "anchor" to a real world 
[0074] In an embodiment, users may move the anchor surface 16 in a manner similar to how the user selected the first anchor surface. The user may discover that for a certain task that a different anchor surface will be preferable. The head mounted device 10 may receive a second input (gesture, audio, from an input device, etc.) indicating a new or a second anchor surface 16 within the image that is different from the first anchor surface 16. The second anchor surface 16 may correspond to a second different surface located in the image. Further, the first and second anchor surfaces may not be adjacent and the first surface may not be in view of the head mounted device cameras when the second/alternative surface is designated. For example, one surface might be a desktop 16 as shown in FIG. 2, while another surface may be a horizontal wall 16 or a ceiling as shown in FIG. 1. For example, a first user may select a first anchor surface 16 for personal usage and then select a second anchor surface 16 for a second user in a different geographic location. In an embodiment, the user inputs may be voice inputs, inputs provided using a tangible input device (keyboard or mouse), detected gestures, or may be provided by different users. A processor within or coupled to the head mounted device 10 may calculate parameters, including distance and orientation with respect to the head mounted or body mounted camera that corresponds to the second anchor surface 16. The processor within or coupled to the head mounted 

Claim Rejections - 35 USC § 103

5.        In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

6.        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


7.        Claim(s) 1-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pandey et al (PG Pub NO 2014/0132629) in view of Cho et al (PG Pub NO 2015/0234456).

As in claim 1, Pandey et al discloses an electronic device (Par 0002; HMD) comprising: 
a display; 
a processor operatively coupled to the display; (Fig 9, Par 0006 line 10-12 and Par 0114)
a memory operatively coupled to the processor (Fig 9 item 910), wherein the memory (Fig 9 item 935) is configured to store instructions which, when executed, are configured to cause the processor to control the electronic device (Fig 1, 9 and Par 0115-0117)  to: 
during a first display mode, display, on a screen of the display, at least one virtual object at a first position on the screen by superimposing the at least one virtual object on a real object in a field of view (FOV)  (Fig 2A and Par 0043-0046) discloses displaying at least one virtual object (250) in a first display mode in which the at least one virtual object (251-1) is displayed at a first position of the screen by superimposing the at least one virtual object (250-1) on a real object image (wall image) corresponding to at least one real object (wall 235) in a field of view (FOV).  
wherein in during the first display mode, a position of the real object in the FOV is to change based on changes of a Point Of View (POV) of a user and the first position of the at least one virtual object on the screen is fixed irrespective of changes in the POV of the user; (Fig 1, 2 and Par 0032-0037, 0046 and 0048) discloses head mounted display that is capable of tracking users eye (i.e. point of view of the user) wherein as the user moves/gazes around the room the real object image changes based on changes of a Point Of View (i.e. users eye focus) of a user (i.e. from the right side of the window (205) when looking at item 250-1 to the bottom left of the window (205)) and when the user Point Of View 
during the display of the at least one virtual object in the first display mode, receive a first input for changing the display mode of the at least one virtual object from the first display mode to a second display mode; and in response to receiving the first input to change to the second display mode, change a display mode to the second display mode; (Fig 2-3 and Par and Par 0043-0048) discloses receiving an input for changing the display mode of the at least one virtual object (250-2) in a second display mode in which the at least one virtual object is displayed at a second position of the screen by superimposing the at least one virtual object (250-2) on the real object image (floor 245) corresponding to at least one real object (floor 245), wherein the second position changes depending on the Point Of View (i.e. users eye focus)  of the user from right side of window 205 to bottom side of window 205 wherein real object image changes based on changes of the Point Of View (i.e. users eye focus) of the user and the second position of the at least one virtual object on the screen changes depending on the Point Of View (i.e. users eye focus) of the user.
But fails to explicitly disclose during the second display mode, change a position of the at least one virtual object from the first position to a second position of the screen determined based on changes of the POV of the user after the first input, wherein during the second display mode, the position of the real object in the FOV is to change based on the changes of the POV of the user after the first input. However, Cho et al (Fig 2 and Par 0025-0035) discloses based on users input (i.e. motion) said device enters another display mode wherein the position of at least one virtual object (i.e. AR 10) changes on the screen based on changes of the POV of the user after the first input wherein during the second display mode, the position of the real object (i.e. AR 10) in the FOV is to change based on the changes of the POV of the user after the first input .  [0035] At this time, the HMD may fix the augmented reality image displayed as the second mode in a display area of the HMD. That is, the HMD may fix the augmented reality image 10 displayed as the second mode at a specific position of the display area of the HMD (e.g., specific coordinates of the display unit). In this case, a user who wears the HMD can continuously view the augmented reality image 20 at a specific position of the display area of the HMD even when the position of the HMD is changed. In addition, the HMD may fix the augmented reality image 10 displayed as the second mode in a peripheral space of the HMD. That is, the HMD may fix the augmented reality image 10 displayed as the second mode at a specific position of a peripheral space of the HMD (e.g., specific coordinates of the space). In this case, a user who wears the HMD may not continuously view the augmented reality image 10 when the position of the HMD is changed while viewing the augmented reality image 20 but may view the augmented reality image 10 again when the HMD is returned to the original position. Therefore, it would have been obvious to an ordinary skill person in the art at the time of the filing to modify Pandey et al with the teaching of Cho et al 

As in claim 2, Pandey et al in view of Cho et al discloses the electronic device of claim 1, wherein the first input comprises at least one of an input for a user interface disposed on a surface of the electronic device, a gesture input for performing a designated motion, a voice input comprising a designated keyword, and a gaze input based on gazing a designated region of the screen for at least a designated time. (Fig 2B and Par 0054-0057) discloses a gaze input based on gazing a designated region of the screen for at least a designated time at virtual field-of-view superimposed over a real world scene. And (Cho et al, Fig 2-3) discloses motion input.

As in claim 3, Pandey et al in view of Cho et al discloses the electronic device of claim 1, wherein as at least part of an operation of displaying the at least one virtual object in the second display mode, the instructions, when executed, cause the processor to control the electronic device to: determine a real space coordinate corresponding to the at least one virtual object; map the determined real space coordinate to the at least one virtual object; and display the at least one virtual object based on the determined real space coordinate. (Fig 2A and Par 0044) discloses displaying the at least one virtual object in the second display mode, the instructions, when executed, cause the processor to control the electronic device to display (i.e. superimpose virtual object over portions of the real-world scene); the locations (i.e. coordinate), colors, and/or positions of the virtual objects 250 may be determined based on the real-world objects present within the scene. And (Cho et al, Fig 2-3 and Par 0025-0035)

As in claim 4, Pandey et al in view of Cho et al discloses the electronic device of claim 3, wherein as at least part of an operation of determining a real space coordinate corresponding to the at least one virtual object, the instructions, when executed, cause the processor to control the electronic device to determine a real space coordinate corresponding to the at least one virtual object using a first real space coordinate corresponding to a position of the user and a second real space coordinate corresponding to a position in a screen in which the at least one virtual object is previously displayed in the first display mode. (Fig 2 -3 and Par 0043-0053) discloses the operation of said device wherein the position of virtual object is determined based on a real space coordinate corresponding to the at least one virtual object wherein corresponding to the at least one virtual object using a first real space coordinate corresponding to a position of the user (i.e. first-person point-of-view) and second real space coordinate corresponding to a position in a screen. And (Cho et al, Fig 2-3 and Par 0025-0035)

As in claim 5, Pandey et al in view of Cho et al discloses the electronic device of claim 4, wherein as at least part of an operation of determining a real space coordinate corresponding to the at least one virtual object using the first real space coordinate and the second real space coordinate, the instructions, when executed, cause the processor to control the electronic device to determine a real space coordinate corresponding to the at least one virtual object by internally dividing the first real space coordinate and the second real space coordinate by a designated ratio. (Fig 3 and par 0044) discloses determining the position(s) of a real space coordinate corresponding to the at least one virtual object using real space coordinate (i.e. position on the display screen) by internally dividing the first real space coordinate and the second real space coordinate. And (Cho et al, Fig 2-3 and Par 0035)

As in claim 6, Pandey et al in view of Cho et al discloses the electronic device of claim 5, wherein as at least part of an operation of displaying the at least one virtual object based on the determined real space coordinate, the instructions, when executed, cause the processor to control the electronic device to display a first screen and at least part of at least one second screen, wherein the first screen comprises the at least one virtual object, and wherein the at least one second screen is located within a designated distance from the first screen. (Fig 3) discloses displaying at least one virtual object (250-1) based on the determined real space coordinate wherein the electronic device to display a first screen and second screen comprising at least one virtual object and at least one second screen is located within a designated distance from the first screen. And (Cho et al, Fig 2-3 and Par 0025-0035)

As in claim 7, Pandey et al in view of Cho et al discloses the electronic device of claim 6, wherein the instructions, when executed, cause the processor to control the electronic device to: receive a second input for selecting any one virtual object from among at least one virtual object displayed on the screen; and perform a function corresponding to the selected virtual object. . (Fig 2-3 and Par and Par 0043-0048) discloses an input (i.e. first-person point-of-view) to select any one virtual object from among at least one virtual object displayed on the screen; and perform a function corresponding to the selected virtual object. And (Cho et al, Fig 2-3 and Par 0026-0035)

As in claim 8, Pandey et al in view of Cho et al discloses the electronic device of claim 7, wherein as at least part of an operation of receiving the second input, the instructions, when executed, cause the processor to control the electronic device to: detect a head movement causing a change in the POV of the user; and change a display position of the first screen and at least one second screen based on the detected head movement, wherein a real space coordinate corresponding to the first screen and the at least one second screen does not change. (Fig 2-3 and Par and Par 0043-0048) discloses detect a head movement causing a change in the POV of the user (i.e. first-person point-of-view) wherein change/determine a display position of the virtual objects superimposed over portions of the real-world scene. And (Cho et al, Fig 2-3 and Par 0035)

As in claim 9, Pandey et al in view of Cho et al discloses the electronic device of claim 7, wherein as at least part of an operation of receiving the second input, the instructions, when executed, cause the processor to control the electronic device to change the display position of the first screen and at least one second screen in response to detecting an input irrespective of the change in the POV of the user, wherein a real space coordinate corresponding to the first screen and the at least one second screen is configured to change depending on content of the input. (Fig 2-3 and Par and Par 0043-0048) discloses detect a head movement causing a change in the POV of the user (i.e. first-person point-of-view) wherein change/determine a display position of the virtual objects superimposed over portions of the real-world scene based on person point-of-view. And (Cho et al, Fig 2-3 and Par 0035)

As in claim 10, Pandey et al discloses an electronic device comprising:
a display; (Fig 1 item 130 and Par 0033) 
a processor operatively coupled to the display (Fig 9, Par 0006 line 10-12 and Par 0114); and a memory (Fig 9 item 935) operatively coupled to the processor (Fig 9 item 910), wherein the memory (Fig 9 item 935) is configured to store instructions which, when executed, cause the processor to control the electronic device (Fig 1, 9 and Par 0115-0117) to:
 during a first display mode, display, on a screen of the display, at least one virtual object at a first position on the screen, by superimposing the at least one virtual object on a real object in a field of view (FOV); (Fig 2A and Par 0043-0046) discloses displaying at least one virtual object (250) in a first display mode in which the at least one virtual object (251-1) is displayed at a first position of the screen (right side of screen) by superimposing the at least one virtual object  
wherein during in the first display mode, a position of  the real object in the FOV changes based on changes of a Point Of View (POV) of a user and the first position of the at least one virtual object on the screen is fixed irrespective of changes in the POV of the user; (Fig 1, 2 and Par 0032-0037, 0046 and 0048) discloses head mounted display that is capable of tracking users eye (i.e. point of view of the user) wherein as the user moves/gazes around the room the real object image changes based on changes of a Point Of View (i.e. users eye focus) of a user (i.e. from the right side of the window (205) when looking at item 250-1 to the bottom left of the window (205)) and when the user Point Of View (i.e. users eye focus) changes from item 250-1 to other contents (i.e. person 225 or item 250-2) the first position of the at least one virtual object (i.e. item 250-1) on the screen is fixed irrespective of changes in the Point Of View (i.e. users eye focus) of the user; 
receive a second input for storing information related to the at least one virtual object in a form of one virtual object mapped to a specific real space coordinate; and store the information related to the at least one virtual object in a form of one virtual object mapped to the specific real space coordinate in response to receiving the second input. (Fig 2-3 and Par and Par 0043-0048) discloses receiving an input for changing the display mode of the at least one virtual object (250-2) in a second display mode in which the at least one virtual object is 
Pandey et al (Fig 2-3 and Par and Par 0043-0048) discloses receiving an input for changing the display mode of the at least one virtual object (250-2) in a second display mode in which the at least one virtual object is displayed at a second position of the screen by superimposing the at least one virtual object (250-2) on the real object image (floor 245) corresponding to at least one real object (floor 245), wherein the second position changes depending on the Point Of View (i.e. users eye focus)  of the user from right side of window 205 to bottom side of window 205 wherein real object image changes based on changes of the Point Of View (i.e. users eye focus) of the user and the second position of the at least one virtual object on the screen changes depending on the Point Of View (i.e. users eye focus) of the user. But fails to explicitly disclose during the display of the at least one virtual object in the first display mode, receive a first input for changing the display mode of the at least one virtual object from the first display mode to a second display mode, in response to receiving the first input to change to the second display mode, change a display mode to the second display mode, during the second display mode, change a position of the at least one virtual object from the first position to a second position of the screen determined based on changes of the POV of the user after the first input, wherein during the second display mode, the position of the real object in the FOV changes based on the changes of the POV of the user after the first input, However, Cho et al (Fig 2 and Par 0025-0035) discloses based on 

As in claim 11, Pandey et al discloses a method of operating an electronic device, the method comprising: 
during a first display mode, displaying, on a screen, at least one virtual object at a first position on the screen, by superimposing the at least one virtual object on a real object in a field of view (FOV), (Fig 2A and Par 0043-0046) discloses displaying at least one virtual object (250) in a first display mode in which the at least one virtual object (251-1) is displayed at a first position of the screen (right side of screen) by superimposing the at least one virtual object (250-1) on a real object image (wall image) corresponding to at least one real object (wall 235).  
wherein in during the first display mode, a position of the real object in the FOV changes based on changes of a Point Of View (POV) of a user and the first position of the at least one virtual object on the screen is fixed irrespective of changes in the POV of the user; (Fig 1, 2 and Par 0032-0037, 0046 and 0048) discloses head mounted display that is capable of tracking users eye (i.e. point of view of the user) wherein as the user moves/gazes around the room the real object image changes based on changes of a Point Of View (i.e. users eye focus) of a user (i.e. from the right side of the window (205) when looking at item 
Pandey et al (Fig 2-3 and Par and Par 0043-0048) discloses receiving an input for changing the display mode of the at least one virtual object (250-2) in a second display mode in which the at least one virtual object is displayed at a second position of the screen by superimposing the at least one virtual object (250-2) on the real object image (floor 245) corresponding to at least one real object (floor 245), wherein the second position changes depending on the Point Of View (i.e. users eye focus)  of the user from right side of window 205 to bottom side of window 205 wherein real object image changes based on changes of the Point Of View (i.e. users eye focus) of the user and the second position of the at least one virtual object on the screen changes depending on the Point Of View (i.e. users eye focus) of the user. But fails to explicitly disclose during the display of the at least one virtual object in the first display mode, receiving a first input for changing the display mode of the at least one virtual object from the first display mode to a second display mode; and in response to receiving the first input to change to the second display mode, changing a display mode to the second display mode; and during the second display mode, changing a position of the at least one virtual object from the first position to a second position of the screen determined based on changes of the POV of the user after the first input, wherein during the second display mode, the position of the real object in the FOV changes based on the changes of the POV of the user after the first input. However, Cho et al (Fig 2 and Par 0025-0035) discloses based on users input (i.e. motion) said device enters another display mode wherein the position of at least one virtual object (i.e. AR 10) changes on the screen based on changes of the POV of the user after the first input wherein during the second display mode, the position of the real object (i.e. AR 10) in the FOV is to change based on the changes of the POV of the user after the first input .  [0035] At this time, the HMD may fix the augmented reality image displayed as the second mode in a display area of the HMD. That is, the HMD may fix the augmented reality image 10 displayed as the second mode at a specific position of the display area of the HMD (e.g., specific coordinates of the display unit). In this case, a user who wears the HMD can continuously view the augmented reality image 20 at a specific position of the display area of the HMD even when the position of the HMD is changed. In addition, the HMD may fix the augmented reality image 10 displayed as the second mode in a peripheral space of the HMD. That is, the HMD may fix the augmented reality image 10 displayed as the second mode at a specific position of a peripheral space of the HMD (e.g., specific coordinates of the space). In this case, a user who wears the HMD may not continuously view the augmented reality image 10 when the position of the HMD is changed while viewing the augmented reality image 20 but may view the augmented reality image 10 again when the HMD is returned to the original position. Therefore, it would have been obvious to an ordinary skill person in the 

As in claim 12, Pandey et al in view of Cho et al discloses the method of claim 11, wherein the first input comprises at least one of an input for a user interface disposed on a surface of the electronic device, a gesture input for performing a designated motion, a voice input comprising a designated keyword, and a gaze input based on gazing a designated region of the screen for at least a designated time. (Fig 2B and Par 0054-0057) discloses a gaze input based on gazing a designated region of the screen for at least a designated time at virtual field-of-view superimposed over a real world scene. And (Cho et al, Fig 2-3) discloses motion input.

As in claim 13, Pandey et al in view of Cho et al discloses the method of claim 11, wherein the displaying of the at least one virtual object in the second display mode comprises: determining a real space coordinate corresponding to the at least one virtual object; mapping the determined real space coordinate to the at least one virtual object; and displaying the at least one virtual object based on the determined real space coordinate. (Fig 2A and Par 0044) discloses displaying the at least one virtual object in the second display mode, the instructions, when executed, cause the processor to control the electronic device to display (i.e. superimpose virtual object over portions of the real-world scene); the locations (i.e. coordinate), colors, and/or positions of the virtual objects 250 may be determined based on the real-world objects present within the scene. And (Cho et al, Fig 2-3)

As in claim 14, Pandey et al in view of Cho et al discloses the method of claim 13, wherein the determining of the real space coordinate corresponding to the at least one virtual object comprises determining a real space coordinate corresponding to the at least one virtual object using a first real space coordinate corresponding to a position of the user and a second real space coordinate corresponding to a position in a screen in which the at least one virtual object is previously displayed in the first display mode. (Fig 2 -3 and Par 0043-0053) discloses the operation of said device wherein the position of virtual object is determined based on a real space coordinate corresponding to the at least one virtual object wherein corresponding to the at least one virtual object using a first real space coordinate corresponding to a position of the user (i.e. first-person point-of-view) and second real space coordinate corresponding to a position in a screen and (Cho et al, Fig 2-3)

As in claim 15, Pandey et al in view of Cho et al discloses the method of claim 14, wherein the determining of the real space coordinate corresponding to the at least one virtual object using the first real space coordinate and the second real space coordinate comprises determining a real space coordinate corresponding to the at least one virtual object by internally dividing the first real space coordinate and the second real space coordinate by a designated ratio. (Fig 3 and par 0044) discloses determining the position(s) of a real space coordinate corresponding to the at least one virtual object using real space coordinate (i.e. position on the display screen) by internally dividing the first real space coordinate and the second real space coordinate and (Cho et al Fig 2-3 and Par 0035)

As in claim 16, Pandey et al in view of Cho et al discloses the method of claim 15, wherein the displaying of the at least one virtual object based on the determined real space coordinate comprises displaying a first screen and at least part of at least one second screen, wherein the first screen comprises the at least one virtual object, and wherein the at least one second screen is located within a designated distance from the first screen. (Fig 3) discloses displaying at least one virtual object (250-1) based on the determined real space coordinate wherein the electronic device to display a first screen and second screen comprising at least one virtual object and at least one second screen is located within a designated distance from the first screen and (Cho et al Fig 103)

As in claim 17, Pandey et al in view of Cho et al discloses the method of claim 16, further comprising: receiving a second input for selecting any one virtual object from among at least one virtual object displayed on the screen; and performing a function corresponding to the selected virtual object. (Fig 2-3 and Par and Par 0043-0048) 

As in claim 18, Pandey et al in view of Cho et al discloses the method of claim 17, wherein the receiving of the second input comprises: detecting a head movement causing a change in the POV of the user; and changing a display position of the first screen and at least one second screen based on the detected head movement, wherein a real space coordinate corresponding to the first screen and the at least one second screen does not change. (Pandey et al, Fig 2-3 and Par and Par 0043-0048) discloses detect a head movement causing a change in the POV of the user (i.e. first-person point-of-view) wherein change/determine a display position of the virtual objects superimposed over portions of the real-world scene. Cho et al, Fig 2-3 and Par 0035)

As in claim 19, Pandey et al in view of Cho et al discloses the method of claim 17, wherein the receiving of the second input comprises changing the display position of the first screen and at least one second screen in response to detecting an input irrespective of the change in the POV of the user, wherein a real space coordinate corresponding to the first screen and the at least one second screen is configured to change depending on content of the input. (Pandey et al, Fig 2-3 and Par and Par 0043-0048) discloses detect a head movement causing a change in the POV of the user (i.e. first-person point-of-view) wherein change/determine a display position of the virtual 

Conclusion

8.        Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENYAM KETEMA whose telephone number is (571)270-7224.  The examiner can normally be reached on 9AM-5PM (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 




/BENYAM KETEMA/Primary Examiner, Art Unit 2626                                                                                                                                                                                                                03/22/2022